549 So. 2d 774 (1989)
A.E., a Juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-1145.
District Court of Appeal of Florida, Third District.
October 3, 1989.
Bennett H. Brummer, Public Defender, and Robert Kalter, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Joni B. Braunstein and Angelica Zayas, Asst. Attys. Gen., for appellee.
Before NESBITT, LEVY and GERSTEN, JJ.
PER CURIAM.
We reverse respondent's adjudications of delinquency for the offenses of burglary and theft of an automobile on the grounds *775 that the state did not prove that the juvenile knew that the vehicle had been stolen. The state established only that the respondent was a passenger in an automobile which had been stolen. Consequently, the state did not prove the statutorily required intent to deprive necessary for a theft conviction. § 812.014, Fla. Stat. (1987); see E.L.S. v. State, 547 So. 2d 298 (Fla. 3d DCA 1989), R.M. v. State, 450 So. 2d 897 (Fla. 3d DCA 1984); B.L.W. v. State, 393 So. 2d 59 (Fla. 3d DCA 1981).
Since the burglary conviction is dependent upon conviction of the underlying theft, it fails likewise.
Reversed.